—Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about August 4, 1989, which denied defendant’s motion for summary judgment dismissing the complaint and granted plaintiffs’ cross motion for leave to serve an amended complaint, unanimously affirmed, with costs. Upon review of the record, we find that the granting of summary judgment is precluded by triable issues of fact as to whether there existed a principal-agency relationship between defendant Budget Rent A Car Corporation and its licensee NYRAC, Inc., whose automobile injured plaintiff Dennis Paget; the extent of control exerted, if any, over NYRAC; and, whether such relationship or control warrants piercing the corporate veil and imposing vicarious liability upon Budget for plaintiff’s injuries. (Cf., Ioviero v Ciga Hotels, 101 AD2d 852; see also, Fiur Co. v Ataka & Co., 71 AD2d 370; Vehicle and Traffic Law §§ 128, 388.)
The plaintiffs submitted sufficient evidentiary support for their proposed amended complaint seeking to assert a principal-agency relationship between defendant Budget and its licensee NYRAC, Inc., doing business as Budget Rent A Car, for the purpose of imposing liability. (See, Fogel v Hertz Intl., 141 AD2d 375; cf., Probst v Einstein Med. Center, 82 AD2d 739; see also, East Asiatic Co. v Corash, 34 AD2d 432.) Concur —Kupferman, J. P., Ross, Rosenberger and Wallach, JJ.